United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1926
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Steven Stands,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 3, 2007
                                 Filed: January 10, 2007
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Steven Stands appeals the 14-month sentence the district court1 imposed after
he pleaded guilty to knowingly and intentionally possessing marijuana with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). His counsel has requested permission
to withdraw, filing a brief under Anders v. California, 386 U.S. 738 (1967).

       On appeal, Stands’s counsel questions whether the court abused its discretion
in sentencing Stands to 14 months in prison. We find that Stands’s sentence was not

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
unreasonable under 18 U.S.C. § 3553(a). See United States v. Booker, 543 U.S. at
220, 261-62 (2005) (appellate courts must review sentences for unreasonableness,
using § 3553(a) as guide). Stands’s sentence was within the undisputed Guidelines
range, and nothing in the record rebuts the presumption of reasonableness. See United
States v. Shepard, 462 F.3d 847, 875 (8th Cir.) (sentences within Guidelines are
presumptively reasonable; presumptively reasonable sentence may be found
unreasonable if sentencing court (1) failed to consider relevant factor that should have
received significant weight; (2) gave significant weight to improper or irrelevant
factor; or (3) considered only appropriate factors, but in weighing those factors
committed clear error of judgment (citations omitted)), cert. denied, 2006 WL
3245008 (Dec. 11, 2006) (No. 06-7647); United States v. Lincoln, 413 F.3d 716,
717-18 (8th Cir.) (defendant bears burden to rebut presumption of reasonableness),
cert. denied, 126 S. Ct. 840 (2005). Notably, the district court expressly considered
Stands’s criminal history and the circumstances of his offense. See 18 U.S.C.
§ 3553(a)(1) (factors include nature and circumstances of offense and history and
characteristics of defendant). We thus conclude that the district court did not abuse
its discretion in sentencing Stands to 14 months in prison. See United States v.
Mathis, 451 F.3d 939, 941 (8th Cir. 2006) (“Post-Booker, we review the ultimate
sentence imposed by the district court for reasonableness, which is akin to our
traditional abuse-of-discretion review.” (citation omitted)).

      Having carefully reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no other nonfrivolous issues. Accordingly, we affirm the
judgment and grant counsel’s request to withdraw.
                       ______________________________




                                          -2-